UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GREAT SOCIALIST PEOPLE'S LIBYAN         )
ARAB JAMAHIRIYA and EMBASSY OF          )
THE LIBYAN ARAB JAMAHIRIYA,            )
                                       )
            Plaintiffs,                )
                                       ) Civil Action No. 06-2046 (RBW)
      v.                               )
                                       )
AHMAD MISKI,                           )
                                       )
            Defendant.                 )
_______________________________________)

                                                ORDER

        This matter came before the Court for a hearing on several pending motions,

namely: (1) the defendant's Motion to Show Cause; 1 (2) Plaintiff Libyan Government's

Motion for Summary Judgment; (3) the defendant's Motion to Strike or Deny Plaintiffs'

Summary Judgment Motion and Motion for Sanctions; and (4) the defendant's Motion to

Strike or Dismiss Plaintiff "Embassy of the Libyan Arab Jamahiriya." At the May 28,

2010 hearing on these motions, the defendant also made an oral motion seeking to have

the Court reconsider its earlier ruling in its January 25, 2010 Memorandum Opinion and

accompanying Order that he had failed to timely request a jury trial and it was therefore

waived, or alternatively, seeking leave to file a written motion setting forth his basis for

such relief. All motions were opposed. 2



1
        Despite its misleading title, this motion seeks an extension of time to complete discovery.
2
        In resolving these motions, the Court also considered the following documents: Plaintiff Libyan
Government’s Opposition to Defendant Miski’s "Motion to Show Cause Why Plaintiffs Should Respond to
Defendant’s Second Set of Interrogatories and Accept Defendant’s Expert Witness" and Defendant’s
Motion to Extend Discovery for 60 Days (Docket #65); Plaintiff Libyan Government’s Opposition to
                                                                                          (continued . . .)

                                                     1
        Based on the parties' filings and their oral arguments presented at the May 28,

2010 hearing, the governing legal authority, and for the reasons set forth by the Court

during that hearing and supplemented by this Order, it is hereby

        ORDERED the defendant's Motion to Show Cause is GRANTED IN PART to

the extent that the defendant seeks additional discovery, but only to the extent set forth in

this Order, and DENIED IN PART as to all remaining relief sought by the defendant.

Specifically, discovery shall be reopened until July 30, 2010, for the defendant to make

limited inquires to a representative for the plaintiffs, and to have the plaintiffs respond to

the interrogatories that were submitted in Defendant’s Second Set of Interrogatories

Directed to Plaintiffs/Counter Defendants, which was originally submitted untimely on

July 30, 2009. As to the extent of the inquires that can be presented to the plaintiffs'

representative, those inquires are limited to subject matters relevant to the plaintiffs'

claims, as well as an exceptionally limited inquiry into whether the plaintiffs knew that

the defendant had any of the specific contracts and prospective business relationships or

expectancies with third parties that are the subject to the defendant's counterclaims. If the

plaintiffs' representative affirmatively admits that the plaintiffs knew of such contracts or

business relationships or expectancies, the defendant is permitted to inquire further into

the plaintiffs' knowledge, but if the plaintiffs' representative denies any such knowledge,

no further inquiry is authorized. It is further



( . . . continued)
Defendant Miski’s Motion to Strike or Deny Plaintiffs’ Motion for Summary Judgment and Motion for
Sanctions (Docket #68); Defendant's Opposition to Plaintiffs' Motion for Summary Judgment; Plaintiff
Libyan Government’s Reply to Defendant Miski’s Opposition (Docket #73) to Plaintiff Libyan
Government’s Motion for Summary Judgment (Docket #67); and Plaintiff Libyan Government’s
Opposition to Defendant Miski’s Motion to Strike or Dismiss Plaintiff Embassy of the Libyan Arab
Jamahiriya (Docket #75).


                                                   2
          ORDERED that the Plaintiff Libyan Government's Motion for Summary

Judgment is DENIED IN PART as to the plaintiffs' claims since there are questions of

material fact as to the defendant's intent and alleged bad faith, as well as whether any

mark used by the defendant was confusingly similar to any trademark owned by the

plaintiffs, factual disputes that cannot be resolved at the summary judgment stage, and

DENIED WITHOUT PREJUDICE IN PART as to the defendant's counterclaims. It is

further

          ORDERED that the defendant's Motion to Strike or Deny Plaintiffs' Summary

Judgment Motion and Motion for Sanctions is DENIED because the Court finds that no

conduct worthy of sanctions or basis for striking the plaintiffs' motion has been identified

by the defendant. It is further

          ORDERED that the defendant's Motion to Strike or Dismiss Plaintiff "Embassy

of the Libyan Arab Jamahiriya" is GRANTED IN PART in so far as the plaintiffs are

ordered to amend their complaint within 10 days of the date of this Order to provide the

additional alternative nomenclature used by the United States Department of State to

identify what the plaintiffs self-identify as the "Embassy Of The Libyan Arab

Jamahiriya." It is further

          ORDERED that the defendant's oral motion seeking reconsideration of the

Court's finding that the defendant had waived any right he may have had to have a jury

consider his counterclaims by failing to timely make a jury demand is DENIED. 3 It is

further


3
         In the Court's January 25, 2010 Memorandum Opinion, the Court relied upon the Federal Rules of
Civil Procedure, which "require a party demanding a jury trial to 'serv[e] the other parties with a written
demand – which may be included in a pleading – no later than 10 days after the last pleading directed to the
                                                                                               (continued . . .)

                                                       3
         ORDERED that the following schedule shall apply to any further dispositive

motions for judgment: the proponent of a motion shall file the motion by August 27,

2010; the opponent shall file any opposition by September 24, 2010; and the proponent of

the motion shall file any reply to the opposition by October 8, 2010. It is further

         ORDERED that the parties shall appear before this Court for a hearing on any

pending motions on November 19, 2010, at 10 a.m. in Courtroom 16 of the E. Barrett

Prettyman United States Courthouse, 333 Constitution Avenue, N.W., Washington, D.C.

20001.

         SO ORDERED this 28th day of May, 2010.



                                                                 _____/s/________________
                                                                 Reggie B. Walton
                                                                 United States District Judge




( . . . continued)
issue is served.'" See Great Socialist People's Libyan Arab Jamahiriya v. Miski, 683 F. Supp. 2d 1, 10-11
(D.D.C. 2010) (quoting Fed. R. Civ. P. 38(b)) (emphasis added)). While counsel for the defendant
admitted during the May 28, 2010 hearing that his original written answer and counterclaim did not make a
demand for a jury, he nonetheless maintains that he noted his request for a jury trial in the electronic filing
he purportedly submitted to the Court. However, even if his representation is correct, which is not
confirmed by the Court's electronic docket, the request for reconsideration would have to be denied given
counsel's failure to timely serve a written demand on the plaintiffs.


                                                       4